PREFERRED STOCK

ACQUISITION AGREEMENT




      

This ACQUISITION AGREEMENT is entered into and made effective as of the 5th day
of May, 2013 by and between Novation Holdings, Inc., a Florida Corporation
("NOHO" or “Buyer”); and the undersigned preferred shareholders (“Sellers”) of
Crown City Pictures, Inc., a Delaware corporation (CCPI) for the transfer to
Buyer at closing, of all of the outstanding preferred stock of CCPI.




WHEREAS, Sellers own all of the issued and outstanding Series A Convertible
Preferred Stock (the Preferred Stock”) of CCPI; and




 

WHEREAS, the Preferred Stock is a convertible voting preferred stock having a
total of 51 percent of the total voting power of all classes of stock of CCPI,
and convertible into 51 percent of the resulting issued and outstanding common
stock of CCPI at the election of the holder; and




WHEREAS, Buyer holds a convertible promissory note dated January 2, 2013 in the
original principal amount of $164,546.50 issued by Alternative Energy Partners,
Inc. (“AEGY)”), a Florida corporation controlled by Buyer (the “Convertible
Note”); and




WHEREAS, Buyer desires to acquire the Preferred Stock from Sellers and Sellers
desire to sell the Preferred Stock to Buyer on the terms set forth in this
Agreement; and  




      

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:




1.    SALE AND PURCHASE.




1.1  

NOHO PURCHASE.  Subject to the terms and conditions herein set forth, NOHO
hereby agrees to acquire the Preferred Stock and Sellers hereby agree to
transfer the Preferred Stock to NOHO.




1.2       CONSIDERATION.

  As consideration for the transfer of the Preferred Stock to Buyer, Buyer shall
transfer and convey to Sellers all of Buyer’s interest in the Convertible Note,
which Buyer shall cause to be divided and reissued as replacement notes totaling
$164,546.50, with each seller included in Sellers receiving a proportionate part
of the original principal balance of the Promissory as shall be equal to that
seller’s proportionate ownership of the Preferred Stock.




2.  REPRESENTATIONS AND WARRANTIES




2.1

REPRESENTATIONS AND WARRANTIES OF SELLERS.  Sellers represent and warrant as
follows:
















a)

CORPORATE ORGANIZATION AND GOOD STANDING.  Each corporate or other entity which
is a seller included in Sellers (an “Entity Seller”),  is duly organized,
validly existing, and in good standing under the laws of the state of its
formation and is qualified to do business as a foreign corporation or entity in
each jurisdiction, if any, in which its property or business requires such
qualification.




b)

 CORPORATE AUTHORITY.  Each Entity Seller has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.




c)  

AUTHORIZATION.  Execution of this Agreement has been duly authorized and
approved by the Sellers.




   d)  

LIABILITIES.  To the knowledge of Sellers, there are no claims, demands, liens,
debts or other liabilities of any kind asserted against, secured by, or
otherwise a claim on or against the Preferred Stock, and Sellers have full
authority and right to transfer the Preferred Stock to Buyer, free of any and
all claims, demands, liens, debts or other liabilities.

2.2

REPRESENTATIONS AND WARRANTIES OF BUYER. The Buyer represents and warrants as
follows:




     a)       CORPORATE ORGANIZATION AND GOOD STANDING.  Buyer is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Florida, and is qualified to do business as a foreign corporation in
each jurisdiction, if any, in which its property or business requires such
qualification.

      b)

   CORPORATE AUTHORITY.  Buyer has all requisite corporate power and authority
to execute, deliver, perform and conclude the transactions contemplated by this
Agreement and all other agreements and instruments related to this Agreement.

        

       c)

    NO VIOLATION.  Consummation of the acquisition contemplated herein will not
constitute or result in a breach or default under any provision of any charter,
bylaw, indenture, mortgage, lease, or agreement, or any order, judgment, decree,
law, or regulation by which Buyer is bound.

        d)   REPORTING STATUS. Buyer is a fully reporting public company under
Section 15(g) of the Securities and Exchange Act of 1934, and is current on its
filing obligations under Section 15.  Buyer has filed all required periodic
reports with the Securities & Exchange Commission (the "Commission") on Forms
10-Q and 10-K through the fiscal year ended August 31, 2011, and all required
Form 8-K reports, all such reports are true and correct in all material respects
and contain no misrepresentation of a material fact or omission of a material
fact.  The common shares of Buyer are listed for trading on the NASD OTC BB
under the symbol "NOHO".  Buyer has not received and there are no outstanding
Commission Staff comment letters, stop orders or other








regulatory actions, and no letters, comments, investigations or other actions
pending or threatened by the Commission or by the Financial Industry Regulatory
Authority (FINRA) against or relating to Buyer and there are no outstanding
fees, fines or other amounts due to FINRA, the SEC, PCAOB or any other
regulatory agency..

e)

  AUTHORITY; NO VIOLATION.

(1)

Buyer has full corporate power and authority to execute and deliver this
Agreement and to comply with the terms hereof and consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Buyer and the Sellers as the owners of all of the Preferred Shares.
 Assuming due authorization, execution and delivery by the other Parties, this
Agreement constitutes the valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as such enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other similar laws
affecting or relating to the rights of creditors generally, or (ii) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law, or (iii) the specific terms and
conditions of this Agreement.

(2)

Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
Buyer with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Registration or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
Buyer or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to Buyer or any of its properties
or assets, the violation of which would have a material adverse effect, or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of Buyer
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.

3.  CONDITIONS PRECEDENT




3.1

Conditions to Each Party’s Obligations. The respective obligations of each Party
hereunder shall be subject to the satisfaction prior to or at the Closing of the
following conditions:




a)

No Restraints. No statute, rule, regulation, order, decree, or injunction shall
have been enacted, entered, promulgated, or enforced by any court or
governmental








entity of competent jurisdiction which enjoins or prohibits the consummation of
this Agreement and shall be in effect.




b)

Legal Action. There shall not be pending or threatened in writing any action,
proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.




3.2

Conditions to Sellers’s Obligations. The obligations of Sellers shall be subject
to the satisfaction prior to or at the Closing of the following conditions
unless waived by Sellers:




a)

Representatives and Warranties of Buyer. The representations and warranties of
Buyer set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing as though made on and as of the Closing,
except: (i) as otherwise contemplated by this Agreement; or (ii) in respects
that do not have a Material Adverse Effect on the Parties or on the benefits of
the transactions provided for in this Agreement. “Material Adverse Effect” for
purposes of this Agreement shall mean any change or effect that, individually or
when taken together with all other such changes or effects which have occurred
prior to the date of determination of the occurrence of the Material Adverse
Effect, is or is reasonably likely to be materially adverse to the business,
assets, financial condition, or results of operation of the entity.




b)

Performance of Obligations of Buyer. Buyer shall have performed all agreements
and covenants required to be performed by it under this Agreement prior to the
Closing, except for breaches that do not have a Material Adverse Effect on the
Parties or on the benefits of the transactions provided for in this Agreement.




3.3

Conditions to Buyer’s Obligations. The obligations of Buyer shall be subject to
the satisfaction prior to or at the Closing of the following conditions unless
waived by Buyer:




a)

Representatives and Warranties of Sellers. The representations and warranties of
Sellers set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing as though made on and as of the Closing,
except: (i) as otherwise contemplated by this Agreement, or (ii) in respects
that do not have a Material Adverse Effect on the Parties or on the benefits of
the transactions provided for in this Agreement.




b)

Performance of Sellers and Sellers. Sellers and Sellers shall have performed all
agreements and covenants required to be performed by them under this Agreement
prior to Closing, except for breaches that do not have a Material Adverse Effect
on the Parties or on the benefits of the transactions provided for in this
Agreement.




4. CLOSING AND DELIVERY OF DOCUMENTS













4.1

Time and Place. The Closing of the transaction contemplated by this Agreement
shall take place at the offices of Buyer, unless otherwise agreed by the
Parties, immediately upon the full execution of this Agreement, and the
satisfaction of all conditions, specifically the delivery of all required
documents, or at such other time and place as the Parties mutually agree, but in
no event later than May 7, 2013.  All proceedings to be taken and all documents
to be executed at the Closing shall be deemed to have been taken, delivered and
executed simultaneously, and no proceeding shall be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and executed.
 The date of Closing may be accelerated or extended by agreement of the parties.




Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.




4.2

Deliveries by Sellers. At Closing, Sellers shall make the following deliveries
to Buyer and IFRS:




a)

Certified resolutions of the Board of Directors of any Entity Sellers
authorizing the execution and performance of this Agreement.




b)

Transfer documents of Sellers for transfer of the Preferred Stock to Buyer and
IFRS.




4.3

Deliveries by Buyer. At Closing, Buyer shall make the following deliveries to
Sellers:




a)

Assignment of the Convertible Not to Sellers;




b)

Certified resolutions of the Board of Directors of Buyer authorizing the
execution and performance of this Agreement; and

c)

Replacement convertible promissory notes of AEGY, on the same terms and
conditions as the Convertible Note,  in the name of each of the Sellers as
provided in Paragraph 1.




5.  INDEMNIFICATION AND ARBITRATION




5.1.

Indemnification. The Sellers and Sellers, on the one hand, and the Buyer and
IFRS, on the other hand, (each party, “Indemnifying Party”) shall agree to
indemnify, and hold harmless the other party (“Indemnified Party”) from any and
all claims, demands, liabilities, damages, losses, costs and expenses that the
other party shall incur or suffer, including attorneys fees and costs, that
arise, result from or relate to any breach of, or failure by Indemnifying Party
to perform any of their respective representations,








warranties, covenants, or agreements in this Agreement or in any exhibit,
addendum, or any other instrument furnished by the Indemnifying Party under this
Agreement.




5.2

Arbitration and Governing Law. The parties hereby agree that any and all claims
(except only for requests for injunctive or other equitable relief) whether
existing now, in the past or in the future as to which the parties or any
affiliates may be adverse parties, and whether arising out of this Agreement or
from any other cause, will be resolved by arbitration before the American
Arbitration Association within the State of Florida.




a)

The parties hereby irrevocably consent to the jurisdiction of the American
Arbitration Association and the situs of the arbitration (and any requests for
injunctive or other equitable relief) within the State of Florida.  Any award in
arbitration may be entered in any domestic or foreign court having jurisdiction
over the enforcement of such awards.




b)

The law applicable to the arbitration and this Agreement shall be that of the
State of  Florida, determined without regard to its provisions which would
otherwise apply to a question of conflict of laws.




c)

The arbitrator may, in its discretion, allow the parties to make reasonable
disclosure and discovery in regard to any matters which are the subject of the
arbitration and to compel compliance with such disclosure and discovery order.
 The arbitrator may order the parties to comply with all or any of the
disclosure and discovery provisions of the Federal Rules of Civil Procedure, as
they then exist, as may be modified by the arbitrator consistent with the desire
to simplify the conduct and minimize the expense of the arbitration.




d)   Regardless of any practices of arbitration to the contrary, the arbitrator
will apply the rules of contract and other law of the jurisdiction whose law
applies to the arbitration so that the decision of the arbitrator will be, as
much as possible, the same as if the dispute had been determined by a court of
competent jurisdiction.




e)   Any award or decision by the American Arbitration Association shall be
final, binding and non-appealable except as to errors of law or the failure of
the arbitrator to adhere to the arbitration provisions contained in this
agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this agreement.




f)   In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and\or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.




g)  The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the








parties agree that any such action, if filed, shall be dismissed upon
application and shall be referred for arbitration hereunder with costs and
attorney's fees to the prevailing party.




h)  It is the intention of the parties and their affiliates that all disputes of
any nature between them, whenever arising, whether in regard to this agreement
or any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.




The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.




6.  GENERAL PROVISIONS.




6.1  

FURTHER ASSURANCES.  From time to time, each party will execute such additional
instruments and take such actions as may be reasonably required to carry out the
intent and purposes of this Agreement.




6.2  

WAIVER.  Any failure on the part of either party hereto to comply with any of
its obligations, agreements, or conditions hereunder may be waived in writing by
the party to whom such compliance is owed.




6.3  

BROKERS.  Each party agrees to indemnify and hold harmless the other party
against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.




6.4  

NOTICES.  All notices and other communications hereunder shall be in writing and
shall be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, as follows:




If to Sellers, to the addresses of each seller as set forth on Appendix “A”
hereto.:




If to Buyer, to:




Novation Holdings, Inc.

1800 NW Corporate Boulevard, Suite 201

Boca Raton, FL 33431

Attention:  Michael Gelmon, CEO




The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If








notice is given by mail, such notice shall be deemed given upon receipt and
delivery or refusal.




6.5  

ASSIGNMENT.  This Agreement shall inure to the benefit of, and be binding upon,
the parties hereto and their successors and assigns; provided, however, that any
assignment by either party of its rights under this Agreement without the
written consent of the other party shall be void.




6.6  

COUNTERPARTS.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.




6.7

REVIEW OF AGREEMENT.  Each party acknowledges that it has had time to review
this agreement and, as desired, consult with counsel.  In the interpretation of
this Agreement, no adverse presumption shall be made against any party on the
basis that it has prepared, or participated in the preparation of, this
Agreement.




6.8

SCHEDULES.  All schedules attached hereto, if any, shall be acknowledged by each
party by signature or initials thereon.




     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.




NOVATION HOLDINGS, INC.




BY:___/s/_________________

       

     Michael Gelmon

ITS: CEO




Sayre Equity Markets, Inc.




By: _______________________




__________________________

John Arellano




Bills Properties, LLC




By: _______________________




Alexander Capital Equity Corp




By: _______________________




The Greenfield Fund, Inc




By: _______________________








___________________________

Tony Hsu




___________________________

Kelvin Pan




Manuel Capital Markets, Inc.




By:________________________




___________________________

Richard Yamakawa




___________________________

Roy Omoto




___________________________

Peter D. Mayor




___________________________

Benjamin Millan









